Citation Nr: 9916279	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957 and from January 1959 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a bilateral 
hearing loss disability.  The Board remanded this case in 
September 1996 for additional development and medical 
examination.  

In addition to the hearing loss claim, additional issues were 
addressed (for the first time) in a Supplemental Statement of 
the Case in September 1998.  The cover letter informed the 
veteran that, with respect to any new issues, he had 60 days 
in which to perfect an appeal.  He did not do.  Accordingly, 
the only issue properly before the Board is service 
connection for hearing loss disability.


FINDINGS OF FACT

1.  Hearing loss disability was not present during service or 
manifested to a compensable degree within one year of service 
separation.  

2.  The veteran's current bilateral hearing loss disability 
was not caused by the claimed acoustical trauma during active 
military service or by service connected osteoarthritis 
secondary to lumbar strain.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, may not be presumed to have been so incurred and was 
not proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  He contends that 
hearing loss is the result of the acoustic trauma to which he 
was exposed in service.  He also contends that hearing loss 
is the result of treatment, including medication, prescribed 
for his service connected low back disability.

Service medical records indicate that the veteran's hearing 
was tested by whispered voice and considered normal upon 
discharge from the Navy in 1957.  In September 1959, military 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
X
10 (15)
LEFT
15 (30)
10 (20)
5 (15)
X
5 (10)

(The figures in parentheses are based on ISO Standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in ASA Standards in service 
medical records.)

A service physical examination in October 1962 noted that a 
whispered voice test was normal, but provided an audiological 
test as well, which revealed pure tone thresholds, in 
decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
15 (25)
0 (5)
LEFT
0 (15)
0 (10)
-10 (0)
0 (10)
5 (10)

(Again, the figures in parentheses are based on ISO Standards 
to facilitate date comparison.)

The veteran's discharge examination in June 1966 was by 
whispered voice and considered normal.  

In September 1991, more than 25 years after service, the 
veteran was seen by Jay Patchen, M.D., a private specialist 
in internal medicine.  Dr. Patchen noted that the veteran 
complained of hearing problems which had existed for at least 
a year and a half, providing a reported history of noise 
exposure in military service twenty years before, when, as a 
hospital corpsman, he had to stay in an ambulance near an air 
field while airplanes were constantly taking off and landing.  
A screening audiogram was markedly abnormal, with the only 
response being at 40 decibels at 1000 hertz and 40 decibels 
at 4000 hertz in the left ear only.  

The veteran filed his claim for service connection for a 
bilateral hearing loss in October 1991, stating that he had 
been exposed to noise of heavy artillery fire from 105 mm. 
howitzers and from aircraft on the flight line.  

A private physician, Larry B. Amacker, M.D., wrote in January 
1992 that the veteran, at that time, had a very significant 
hearing loss, which he believed was service connected, as the 
veteran had served with artillery units in the military as 
well as in the vicinity of a large number of aircraft.  

On the VA authorized audiological evaluation in February 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
70
95
LEFT
15
30
35
70
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
There was a mild sloping to profound sensorineural hearing 
loss at 2000 hertz and above bilaterally.  

The veteran testified during his August 1993 Board hearing 
that he was exposed to loud noises during service while 
working on a flight line and while serving in a 105 mm. 
howitzer division; that he was told by a private physician 
that his hearing loss was due to service; that he had also 
been told that medication and orthopedic surgeries could have 
caused his hearing loss; and that his hearing began to 
deteriorate in "Probably" 1956.  

The Board remanded this case in May 1994 for information 
relating to the type and number of medications the veteran 
had been prescribed for osteoarthritis secondary to 
lumbosacral strain and otolaryngology and audiological 
examinations.  A bilateral hearing loss as secondary to 
medication prescribed for a low back disorder was denied in 
April 1995.  

On VA ear examination in January 1995, the diagnosis was 
probable high frequency hearing loss due to acoustic trauma.  
The examiner indicated that the veteran needed a hearing 
test.  He underwent VA audiological evaluation later in 
January 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
75
100
LEFT
45
40
40
55
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 94 percent in the left ear.  
Tests results showed bilateral sensorineural hearing loss.  

VA audiological evaluation in September 1997 found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
70
95
LEFT
25
45
50
60
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 98 percent in the left ear.  
Summary of results indicated, as to the right ear, moderately 
severe hearing loss with abnormal thresholds 1000-8000 hertz, 
and, as to the left ear, moderate hearing loss with abnormal 
thresholds 1000-8000 hertz.  

On VA otolaryngology examination in September 1997, the 
impressions included hearing loss.  In response to a Board 
remand requesting an opinion as to a cause for the veteran's 
hearing loss, the examiner stated that the hearing loss could 
not be related directly or indirectly to any treatment for 
arthritis.  

In June 1998, this examiner offered a medical opinion as to 
whether the veteran's bilateral hearing loss was the result 
of noise exposure during active military service, referring 
to the veteran's contention that he had sustained acoustic 
trauma in service as a hospital corpsman in an ambulance on 
stand-by near an airfield.  The examiner pointed out that the 
veteran had first noticed a hearing loss 20 years after 
service and that it had been reportedly present for only one 
and a half years.  A hearing test in September 1997 had shown 
severe bilateral high-frequency hearing loss.  The examiner 
opined that, if this type of hearing loss had been directly 
related to service exposure, it would have been noted on 
discharge from service or shortly thereafter.  On the other 
hand, since it had not been noted by the veteran until 20 
years after separation from service, it cannot be related 
directly to any activity in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be established 
for disability which is proximately due to or the result of 
service connected disability.  38 C.F.R. § 3.310 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Before service connection may be granted for a hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

When a disease was not initially manifested during service or 
within a presumption period, if applicable, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was, in fact, incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  An award of 
service connection for a hearing disability established by 
post-service audiometric or speech-recognition scores is not 
precluded by 38 C.F.R. § 3.385, even though hearing was found 
to be within normal limits on audiometric examination at the 
time of separation from service if the veteran can 
demonstrate by submitting probative evidence that a present 
hearing disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

In his testimony, the veteran claimed that his hearing 
problems began during his first period of service.  However, 
he subsequently reported as history that he hearing loss was 
of relatively recent onset.  Also, the contemporaneous 
medical record does not reflect that he had hearing loss 
disability during military service.  His testimony as to the 
existence of this disability during service is, therefore, 
not credible.  He did, however, clearly have a bilateral 
hearing loss disability in early 1992.  The Board concludes 
that hearing loss disability was not present until many years 
after he was separated from the service.  

With respect to the claim that hearing loss disability was 
caused by in- service acoustic trauma, evidence in support of 
this claim consists of the statement by Dr. Amacker and by 
the VA physician who examined the veteran in 1991.  Dr. 
Amacker, however, is not identified as an ear, nose and 
throat specialist.  Further, he did not did not base his 
opinion on review of the medical evidence in the claims file, 
including the service medical records, and also did not 
provide a rationale for his opinion.  As to the VA physician 
who saw the veteran in 1991, this physician did not 
specifically relate the hearing loss to acoustic trauma in 
service.  In fact, the history upon which this opinion was 
based does not include any time frame as to the alleged 
exposure to acoustic trauma or the onset of hearing loss.  
Also, the physician did not refer to the medical evidence in 
the claims file, and, in fact, provided no rationale for the 
opinion expressed.  Finally, the opinion was based on a 
diagnostic impression of probable high frequency hearing loss 
that had not been confirmed by performance of the necessary 
diagnostic audiology tests.

On the other hand, there is the opinion of the VA physician 
who, in June 1998, expressed opinion that the veteran's 
hearing loss disability was not the result of service.  The 
Board finds this opinion to be the most probative of the 
opinions of record with respect to the etiology of the 
veteran's hearing loss disability.  The examination report 
and opinion by this physician reflect review of the contents 
of the claims file.  In addition, the examiner provided a 
rationale for his opinion, which rationale was based on the 
correct facts as reflected in the medical record.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In the Board's 
opinion, the more probative evidence establishes that the 
veteran's hearing loss disability was not caused by, or the 
result of, any acoustic trauma to which he was exposed in 
service.  As to the veteran's assertion  that the hearing 
loss disability is related to treatment for the service 
connected arthritis, he has provided no medical evidence in 
support of this claim, which is refuted by VA medical opinion 
obtained in 1997.  

Although the Board has also considered the applicability of 
the reasonable doubt doctrine, it finds no approximate 
balance of positive and negative evidence with respect to 
this issue.  Thus, the doctrine does not apply in this case.  
See 38 U.S.C.A. § 5107(b).  

Accordingly, service connection for a bilateral hearing loss 
disability is not warranted.   


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

